t c memo united_states tax_court anonymous petitioners v commissioner of internal revenue respondent docket no filed date sealed for petitioners sealed for respondent memorandum findings_of_fact and opinion paris judge this record has been sealed1 pursuant to sec_7461 b and rule respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the tax_year after concessions the court must decide the following issues whether petitioners are entitled to deduct under sec_170 as charitable_contributions dollar_figure in wire transfer sec_4 petitioner wife made to her mother’s cousin who distributed the money for the benefit of the catholic church of a foreign_country and whether petitioners are entitled to deduct under sec_170 the airfare expense petitioner wife incurred while rendering services to catholic churches in a foreign_country 1on date this court ordered the present record to be sealed pursuant to sec_7461 and rule because the risk of extreme physical harm to petitioners outweighed the public interest to have access to the court records the record demonstrated that petitioner wife already suffered actual harm and there would be risk of the same physical harm being inflicted upon petitioner wife if the public had access to the records see 127_tc_89 2unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure 3respondent conceded the other charitable_contribution deductions petitioners claimed for the tax_year 4petitioner wife wired an aggregate of dollar_figure but claimed dollar_figure as a charitable_contribution_deduction on petitioners’ tax_return the amount at issue should then be dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner husband and petitioner wife timely filed a joint tax_return for the taxable_year respondent issued a notice_of_deficiency dated date disallowing certain charitable_contribution deductions they claimed for most of the disallowed deductions originated from petitioner wife’s donations and charity work for the benefit of catholic churches and their members in a foreign_country petitioners who resided in texas timely filed a petition petitioner husband did not appear in person at the trial of the case petitioners retained counsel to represent them petitioner wife was born in a foreign_country her parents were devout catholics her father served as an officer in that country’s army during the conflict with the guerilla forces petitioner wife was a young girl when the guerrilla forces initiated a military campaign petitioner wife’s uncle was a catholic priest in her hometown when the guerrilla forces seized her hometown petitioner wife witnessed over of her fellow catholics including her uncle and other citizens of her hometown being buried alive petitioner wife managed to escape the massacre nonetheless the guerrilla forces destroyed much of her hometown including the catholic church and seminary the foreign country’s government eventually fell petitioner wife and her family later escaped from their country to the united_states petitioner wife later married petitioner husband petitioner wife is now a u s citizen she is a member of a church that belongs to the local catholic diocese near her home in texas in petitioner wife completed her college education and was hired as an engineer at an international corporation after completing college she returned to her native country and witnessed extreme poverty her experience motivated her to contribute money and services to help rebuild catholic churches in that country these catholic churches in her native country provided food education and shelter to the poor during one of her trips to her native country the local police detained and interrogated petitioner wife about her activities in the town where she was born and raised the police also informed petitioner wife that they had been monitoring her whereabouts in the country and were aware of her family’s support for the former government mentioning these facts her father had served as an officer in the former government’s army and later was reeducated by the present government after the former government fell and her uncle had worked for catholic churches and died during the siege of petitioner wife’s original hometown fearing for her life petitioner wife devised a plan to disguise her contributions to catholic churches in her native country she would wire the money to the personal bank account of her mother’s cousin cousin who lived in petitioner wife’s original hometown the cousin then transferred the money to selected catholic churches in that country other than her membership in a catholic church the cousin does not have any formal role with the catholic seminary or any other catholic institutions located in that country petitioner wife wired to the cousin’s account dollar_figure dollar_figure dollar_figure and dollar_figure during the tax_year petitioners claimed those amounts as charitable_contribution deductions on their joint income_tax return for petitioners also claimed a charitable_contribution_deduction of dollar_figure for the airplane ticket petitioner wife purchased in to travel to her native country and provide services to catholic churches of that foreign_country during her visits to her native country petitioner wife did not work on behalf of her local church while she was rendering any charitable services to catholic churches in that country however she had informed her pastor of her financial contributions and her services to catholic churches in her native country in date petitioner wife became a member of a sec_501 organization that supports the work of missionaries in her native country contributions to or for_the_use_of that organization may be deductible under sec_170 opinion sec_170 allows taxpayers to claim a deduction for a charitable_contribution if the contribution is made to or for_the_use_of a qualified_organization only as a matter of legislative grace may a taxpayer claim a deduction see 503_us_79 292_us_435 petitioners bear the burden of proving that they are entitled under sec_170 to the claimed charitable_contribution deductions for wire transfers to the cousin who distributed the money for the benefit of catholic churches in a foreign_country and for any travel_expenses petitioner wife incurred in the performance of her charitable services in that country under sec_170 petitioners have failed to demonstrate that the wire transfers to the cousin and the expenses petitioner wife incurred in aiding the needy in a foreign_country are deductible under sec_170 as donations to qualified donees sec_170 identifies an eligible recipient of a charitable deduction as a corporation trust or community chest fund or foundation created or organized in the united_states or under the law of the united_states therefore this court concludes that petitioners are not entitled to their claimed charitable_contribution deductions under sec_170 i wire transfers to a foreign_country petitioners contend that petitioner wife’s wire transfers are deductible under sec_170 petitioners argue that the ultimate beneficiary of the wire transfers was the roman catholic church a qualified donee under sec_170 and that petitioner wife thus made the wire transfers to or for_the_use_of a qualified_organization relying on 595_f2d_1060 5th cir affg in part and revg in part 67_tc_499 petitioners dispute respondent’s contention that the transfers went to or for_the_use_of an organization in a foreign_country this court disagrees with petitioners that they donated the proceeds of the wire transfers to or for_the_use_of a qualified_organization under sec_170 sec_170 defines charitable_contribution as a contribution or gift to or for_the_use_of an organization created or organized in the united_states or under the law of the united_states the court_of_appeals for the fifth circuit reversing in part the tax_court decision in winn v commissioner supra held that the taxpayers made a deductible charitable_contribution of funds for_the_use_of the benoit presbyterian church which was created in the united_states where an officer of the church received the donation at an event it sponsored and subsequently those funds were used as the church intended to support missionary work in a foreign_country the winn case differs from the present case petitioner wife did not make the wire transfers to or for_the_use_of an organization created or organized in the united_states or under the laws of the united_states petitioner wife’s contributions were made to her mother’s cousin who distributed them for the benefit of foreign catholic churches therefore her wire transfers of dollar_figure are not deductible as charitable_contributions petitioners posit that the catholic church is a universal organization and therefore catholic churches in petitioner wife’s native country are qualified as donees under sec_170 petitioners’ argument is flawed on this record the court has no basis to find that the catholic churches in that foreign_country to which petitioner wife’s wire transfers were distributed were created or organized in the united_states or under the laws of the united_states the language of sec_170 is explicit and this court must follow such plain language in arguing that the wire transfers were made for_the_use_of a qualified_organization petitioners rely on 495_us_472 in davis the supreme court interpreted the phrase for_the_use_of a qualified_organization to connote that the donation be to a legally enforceable trust or a similar legal arrangement for the benefit of the qualified_organization id pincite the charitable_beneficiary must have a legal right to constrain the trustee to comply with the terms of the trust relationship id pincite petitioners misinterpret davis even if the court were to assume for the sake of argument that the cousin received the wire transfers in trust for the benefit of catholic churches in that foreign_country the court has already concluded that these churches have not been shown to qualify as organizations under sec_170 and therefore that petitioners’ case does not come within the purview of davis thus no charitable_contribution_deduction for the wire transfers is allowable under sec_170 ii airfare to a foreign_country petitioners claim the cost of petitioner wife’s airfare as a deductible unreimbursed expenditure incurred in the rendition of services to a qualified_organization under sec_170 this court disagrees with petitioners a taxpayer is permitted to deduct under sec_170 an unreimbursed expenditure made incident to the rendition of services to an organization that is a qualified recipient of charitable_contributions sec_1 170a- g income_tax regs these expenditures include transportation_expenses and reasonable expenses for meals_and_lodging while away from home id petitioners assert that the unreimbursed expenditure incident to petitioner wife’s services during the year in controversy should be deductible under sec_170 because petitioner wife worked on behalf of several qualified organizations nonetheless petitioners have failed to show that any of the catholic churches in the foreign_country to which petitioner wife’s rendered services is a qualified_organization within the meaning of sec_170 petitioners also assert that petitioner wife provided missionary services on behalf of her local catholic diocese nonetheless her local diocese did not have control_over petitioner wife’s services provided to the catholic churches in the foreign_country and no legally enforceable trust or similar legal arrangement existed between her local church as a member of that diocese and petitioner wife see davis v united_states supra pincite petitioner wife did not render services in the foreign_country under the direction of or to or for_the_use_of her local church or the local diocese the record shows only that her priest at her local church had some awareness of her work in her native country nor is there any evidence that petitioner wife provided those services during the year in controversy to or for_the_use_of the sec_501 organization of which she did not become a member until conclusion the court finds petitioner wife’s testimony to be sincere and has no doubt that her actions were brave and heartfelt however petitioners have failed to prove that they contributed to a qualified_organization under sec_170 consequently petitioners are not entitled to their claimed charitable_contribution deductions for decision will be entered under rule
